******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      HANDSOME, INC., ET AL. v. PLANNING
       AND ZONING COMMISSION OF THE
             TOWN OF MONROE
                 (SC 19262)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, Espinosa,
                   Robinson and Vertefeuille, Js.
     Argued October 23, 2014—officially released July 14, 2015

  Edward P. McCreery III, with whom were Assaf Z.
Ben-Atar and, on the brief, John H. Van Lenten, for
the appellant (defendant).
  Ian Angus Cole, for the appellees (plaintiffs).
                         Opinion

   ZARELLA, J. The defendant, the Planning and Zoning
Commission of the Town of Monroe (commission),
appeals from the judgment of the trial court, which
sustained the appeal of the plaintiffs, Handsome, Inc.
(Handsome), and its principal officers, Todd Cascella
and Mona Cascella,1 from the commission’s decision to
impose conditions on the granting of an extension of
a special exception permit that were not included in
the original permit. The commission claims that the
trial court incorrectly concluded that (1) the plaintiffs
were aggrieved by the commission’s decision and thus
had standing to bring the appeal, (2) the court had
subject matter jurisdiction over the plaintiffs’ related
claim under the Freedom of Information Act, General
Statutes § 1-200 et seq., challenging the propriety of an
executive session that the commission held at a hearing
on the permit extension application, even though the
same claim was pending before the Freedom of Infor-
mation Commission (FOIC), (3) the commission could
not impose additional conditions when it granted the
extension, and (4) the additional permit conditions
were new. The plaintiffs respond that (1) they were
aggrieved by the commission’s decision, (2) the trial
court did not assert subject matter jurisdiction over the
freedom of information claim, and (3) the trial court
correctly determined that the disputed conditions were
new and that the commission could not impose the
conditions when it granted the extension. We conclude
that the plaintiffs were not aggrieved by the commis-
sion’s decision and, therefore, did not have standing to
bring the appeal. Accordingly, we vacate the judgment
of the trial court.
                            I
                        FACTS
   The trial court made the following factual findings in
its memorandum of decision. In March, 2003, Handsome
filed with the commission an application for a special
exception permit to construct a 20,000 square foot
industrial building on a 9.9 acre property in the town
of Monroe (town). The property is located in a design
industrial zone at 125 Garder Road. Properties in a
design industrial zone are subject to the special excep-
tion permit process, which requires compliance with
certain applicable regulations before a special excep-
tion permit may be granted.
   On March 20, 2003, the commission approved the
permit application, subject to thirty-six conditions and
an expiration date of May 15, 2008. On April 24, 2008,
the commission denied Handsome’s application for a
permit extension because it had not submitted the
required progress reports and had not begun construc-
tion of the building.
September 9, 2010, the court sustained the appeal. The
court determined that Handsome’s application for a
permit extension sought the same relief as the original
permit application and that there had been no interven-
ing changed conditions affecting the property. The
court thus concluded that the commission ‘‘had no
option but to approve’’ the application. The commission
did not appeal from the trial court’s judgment.
   Handsome subsequently asked the commission in let-
ters dated October 1 and November 1, 2010, to issue
the permit extension in accordance with the trial court’s
judgment, but the matter did not appear on the commis-
sion’s regular meeting agenda until May 5, 2011. At the
start of the meeting, the commission immediately went
into executive session to discuss what it described as
certain general legal matters pertaining to zoning
enforcement. The commission invited several land use
and zoning officials, as well as the town’s first select-
man, to participate in the executive session. When the
commission reconvened following the executive ses-
sion, it granted Handsome’s application and extended
the permit to March, 2013, five years from the expiration
date of the original permit but approximately two years
from the date of the meeting.
   The commission approved two motions in connection
with this action. In the first motion, the commission
noted that an original condition of approval had been
the posting of a bond, that a bond must now be set,
and that this would be ‘‘a prerequisite [to] commence-
ment of any [on-site] work in accordance with the regu-
lations of prior approval.’’ The commission added that
‘‘[a]ll prior conditions of approval that were originally
granted with [the] application including all landscaping
plans, judiciary plans, no [top soil] removal from the site
and anything else from the original application should
remain in effect.’’
   The commission also approved a second motion stat-
ing that ‘‘[n]o work should be conducted at 125 Garder
Road until the [b]ond as recommended by the [t]own
[e]ngineer is posted. A list of items included: that the
requirements that were originally listed remain; that the
[c]ommission be provided with the information on who
the current engineer is for the property owner; that the
required reports from the original approval be provided
to the [c]ommission (work that has been done, work
that will be going on and work to close out the program);
that the engineer will provide a status of the condition
of the site (as built of current conditions); and, the final
concept plan of what will bring the site to what was
originally intended per the approved permit (calcula-
tions remaining of how much processed [on-site]
removal or being brought in to complete the site). Also
included are all of the standing conditions from the
original [permit].’’
  In addition, the permit extension was made subject to
five other ‘‘requirements’’ and several ‘‘clarification[s]’’
relating to the original permit approval in March, 2003.
On May 13, 2011, the commission sent a letter to Hand-
some stating that its application to extend the permit
had been granted.
   The plaintiffs timely appealed from the commission’s
decision to the trial court.2 The record was supple-
mented by the deposition testimony of eleven individu-
als, including several town officials and commission
members who had participated in the executive session
and had voted to extend the permit. On appeal, the
plaintiffs challenged the imposition of conditions they
alleged had not been part of the original permit. They
also challenged the commission’s decision to set a new
expiration date of May 20, 2013, five years from the
expiration date of the original permit, arguing that the
permit should have been extended to May, 2016, five
years from the date the application to extend the permit
was granted. They finally challenged the propriety of
the executive session held immediately prior to the May
5, 2011 vote to grant the permit extension.
   The commission disagreed with the plaintiffs’ claims
and, in addition, contended that the plaintiffs did not
have standing to appeal. The commission argued that
an unrecorded judgment of strict foreclosure against
Handsome before the permit was extended deprived
Handsome of title to the property and that the Cascellas’
status as corporate officers who derived income from
Handsome was insufficient to establish that the plain-
tiffs were aggrieved.
   The trial court sustained the plaintiffs’ appeal. The
court first determined that both Handsome and the
Cascellas were aggrieved. It then determined that the
executive session held on May 5, 2011, was not author-
ized by the Freedom of Information Act and that the
commission was not permitted, pursuant to the trial
court’s order, to impose conditions in connection with
the permit extension that had not been part of the
original permit. It finally determined that the commis-
sion’s decision to approve the permit extension retroac-
tive to March, 2008, when the original permit expired,
was contrary to law.
   The court subsequently issued the following order:
‘‘The [commission] is directed to approve the special
exception permit . . . conditioned only upon the con-
ditions as voted by the commission in 2003, and recited
in the final decision of March 20, 2003.
  ‘‘Pursuant to [c]ondition [17] of the 2003 approval,
the commission in a subsequent and separate vote, may
require the posting of a bond . . . for the purpose of
securing completion of the site work or restoration or
stabilizing of the disturbed site dependent on circum-
stances due to failure to complete, proceed, abandon-
ment, inactivity or other similar lack of improvement,
should it be warranted.
  ‘‘Any discussion or receipt of information concerning
the posting of a bond by the commission shall take
place during a public session of the commission, so that
any vote will not be tainted by deliberations conducted
during an improper executive session.
  ‘‘The five year extension shall begin to run from the
date the commission extends the special exception per-
mit.’’ (Internal quotation marks omitted.)
  On July 24, 2013, the Appellate Court granted the
commission’s petition for certification to appeal from
the trial court’s judgment, and the appeal subsequently
was transferred to this court. Additional facts will be
provided as necessary for review of the commission’s
claims.
                            II
                   AGGRIEVEMENT
   The commission begins by challenging the trial
court’s conclusion that the plaintiffs were aggrieved
and thus had standing to appeal. The commission claims
that the plaintiffs were not aggrieved because Hand-
some was not the legal owner of the property on May
5, 2011, the date the extension was approved, and the
Cascellas, despite their status as corporate officers who
derived income from the corporate entity, were not,
from a legal standpoint, specially and injuriously
affected by the commission’s action. The plaintiffs
respond that the trial court correctly concluded that
they were aggrieved because Handsome did not lose
record title to the property pursuant to an action of
strict foreclosure and the Cascellas were personally
and injuriously affected by the commission’s action. We
agree with the commission.
  The following additional facts are relevant to our
resolution of this claim. Handsome acquired title to 125
Garder Road by way of a quitclaim deed recorded on
November 13, 2001, in the town land records. The instru-
ment was signed by Todd Cascella, the grantor.
  On December 20, 2005, MD Drilling & Blasting, Inc.
(MD Drilling), filed a mechanic’s lien on the property
that also was recorded in the town land records. On
February 26, 2006, it filed a notice of lis pendens in the
land records in connection with the mechanic’s lien.
In March, 2006, MD Drilling brought an action against
Cascella & Son Construction, Inc. (Cascella & Son), and
Handsome, seeking to foreclose on the mechanic’s lien.
On December 29, 2009, the trial court rendered a judg-
ment of strict foreclosure in favor of MD Drilling and
set March 2, 2010, as the law day. The debt amount
was determined to be $27,271.55. Thereafter, the court
granted Cascella & Son’s motion for an extension of
time to postpone commencement of the law days and
set a new law day for June 29, 2010.
   After the initial law day had passed but before expira-
tion of the new law day, MD Drilling executed a written
agreement on April 13, 2010, with Todd Cascella, acting
on behalf of Cascella & Son and Handsome. The
agreement provided that MD Drilling would allow Cas-
cella & Son and Handsome to retain possession of the
property if Cascella & Son paid ‘‘the entire amount of
the [debt owed] in monthly installments . . . com-
mencing on March 16, 2010,’’ until the judgment was
paid in full, but that Cascella & Son’s ‘‘failure to issue
any payment, when due, [would] be considered a default
of [the] [a]greement’’ and entitle MD Drilling ‘‘to posses-
sion of the property and . . . to take any action it
deems necessary to collect the remaining balance of
the [debt] . . . .’’ In return, MD Drilling agreed that it
would not file a judgment of possession or an order of
ejectment prior to June 30, 2010, and would request a
law day extension until July 29, 2010, if Cascella &
Son made timely payments through June 16, 2010. MD
Drilling also agreed to continue requesting such exten-
sions for as long as Cascella & Son was not in default
of the agreement. Finally, the agreement provided that
the judgment of strict foreclosure would be ‘‘null and
void when the . . . debt [was] satisfied.’’
   Todd Cascella subsequently testified at trial that the
required monthly payments were being made and that
Cascella & Son was not in default of the agreement.
The law day was never again postponed, however, and
it passed without redemption of the property by Hand-
some.3 MD Drilling did not record a certificate of fore-
closure in the town land records, did not file a satis-
faction of judgment, and did not move to open the
judgment after the law days had passed.
    In its memorandum of decision, the trial court first
observed that ‘‘[t]he owner of the property which forms
the subject matter of an action before a land use agency
is aggrieved by an adverse decision of the agency.’’ The
court then concluded that Handsome was aggrieved and
had standing to appeal from the commission’s decision
because legal title to real property is not required to
satisfy the test for aggrievement. Rather, the court rea-
soned that title for this purpose ‘‘is controlled by [the]
deeds recorded on the land records.’’ Thus, because
the judgment of strict foreclosure against Handsome
never had been recorded in the town land records,
Handsome remained the record owner of 125 Garder
Road and had standing to appeal. The court added that
‘‘[t]he fact that an agreement . . . provides for a mech-
anism for satisfying the judgment of strict foreclosure,
solidifies and enhances Handsome’s interest in the
property’’ and that ‘‘[t]he judgment of strict foreclosure
[rendered] in favor of MD Drilling . . . [was] not suffi-
cient to deny aggrieved status to Handsome . . . .’’ In
support of its conclusion that Handsome’s status as the
record owner of the property, rather than the holder
of legal title, was sufficient to establish aggrievement,
the court cited several cases in which legal title was
deemed unnecessary to satisfy the test for aggrieve-
ment. The court next considered the status of the Cas-
cellas and concluded that they also had standing to
appeal on grounds of statutory aggrievement because
their personal and legal interests in the property had
been specially and injuriously affected by the commis-
sion’s action.
   We begin with the applicable legal principles and the
standard of review. ‘‘Standing is the legal right to set
judicial machinery in motion. One cannot rightfully
invoke the jurisdiction of the court unless he [or she]
has, in an individual or representative capacity, some
real interest in the cause of action, or a legal or equitable
right, title or interest in the subject matter of the contro-
versy. . . . When standing is put in issue, the question
is whether the person whose standing is challenged is
a proper party to request an adjudication of the issue
. . . . Standing requires no more than a colorable claim
of injury; a [party] ordinarily establishes . . . standing
by allegations of injury. Similarly, standing exists to
attempt to vindicate arguably protected interests. . . .
  ‘‘Standing is established by showing that the party
claiming it is authorized by statute to bring an action,
in other words, statutorily aggrieved, or is classically
aggrieved. . . . [Statutory] [s]tanding concerns the
question [of] whether the interest sought to be pro-
tected by the complainant is arguably within the zone
of interests to be protected or regulated by the statute
or constitutional guarantee in question.4 . . .
   ‘‘The fundamental test for determining [classical]
aggrievement encompasses a well-settled twofold
determination: [F]irst, the party claiming aggrievement
must successfully demonstrate a specific, personal and
legal interest in [the challenged action], as distinguished
from a general interest, such as is the concern of all
members of the community as a whole. Second, the
party claiming aggrievement must successfully estab-
lish that this specific personal and legal interest has
been specially and injuriously affected by the [chal-
lenged action]. . . . Aggrievement is established if
there is a possibility, as distinguished from a certainty,
that some legally protected interest . . . has been
adversely affected. . . .
  ‘‘[I]f the injuries claimed by the plaintiff are remote,
indirect or derivative with respect to the defendant’s
conduct, the plaintiff is not the proper party to assert
them and lacks standing to do so. [When], for example,
the harms asserted to have been suffered directly by a
plaintiff are in reality derivative of injuries to a third
party, the injuries are not direct but are indirect, and
the plaintiff has no standing to assert them.’’ (Citations
omitted; footnote added; internal quotation marks omit-
ted.) Cambodian Buddhist Society of Connecticut, Inc.
v. Planning & Zoning Commission, 285 Conn. 381,
393–95, 941 A.2d 868 (2008) (Cambodian Buddhist
Society).
   ‘‘Mindful that it is a fundamental concept of judicial
administration that no person is entitled to set the
machinery of the courts in operation except to obtain
redress for an injury he has suffered or to prevent an
injury he may suffer, either in an individual or a repre-
sentative capacity . . . [a plaintiff is] required to plead
and prove some injury in accordance with our rule on
aggrievement. . . . Accordingly, [i]t [is] the function
of the trial court to determine . . . first, whether the
[plaintiff’s] allegations if they should be proved would
constitute aggrievement as a matter of law, and second,
if as a matter of law they would constitute aggrievement,
then whether [the plaintiff] proved the truth of [the]
allegations. . . . Although the question of whether a
party is aggrieved presents a question of fact in cases
involving disputed facts . . . the question of whether
the pleadings set forth sufficient facts, if presumed true,
to establish a party’s aggrievement presents a question
of law over which we exercise plenary review.’’ (Cita-
tions omitted; internal quotation marks omitted.) Con-
necticut Independent Utility Workers, Local 12924 v.
Dept. of Public Utility Control, 312 Conn. 265, 272–73,
92 A.3d 247 (2014).
                            A
  The commission claims that Handsome was not
aggrieved because it lost title to the property due to
the passing of the law days in the strict foreclosure
action and the absence of a recorded foreclosure certifi-
cate does not void the passing of title through the judi-
cial foreclosure decree. We agree.
   It is well established that a party may be aggrieved for
purposes of appeal by virtue of its status as a property
owner. Moutinho v. Planning & Zoning Commission,
278 Conn. 660, 671, 899 A.2d 26 (2006) (owner of prop-
erty at issue in zoning appeal always is aggrieved); see
also Bossert Corp. v. Norwalk, 157 Conn. 279, 285, 253
A.2d 39 (1968) (‘‘[a]s the owner of the tract in issue,
the plaintiff was certainly aggrieved by the action of
the common council’’). ‘‘[I]n order to retain standing
as an aggrieved person, [however] a party must have
and must maintain a specific, personal and legal interest
in the subject matter of the appeal throughout the
course of the appeal. . . . It is not enough for a party
to have an interest in the property sufficient to establish
aggrievement only at the time of the application to the
commission.’’ (Citations omitted.) Primerica v. Plan-
ning & Zoning Commission, 211 Conn. 85, 94, 558 A.2d
646 (1989). Accordingly, because 125 Garder Road was
subject to a strict foreclosure action prior to the grant-
ing of the permit extension, we must examine the law
of strict foreclosure to determine the effect of the fore-
closure action on Handsome’s ownership interest at
the time it sought the permit extension and during its
subsequent appeal from the commission’s decision.
  This court has stated that, ‘‘[i]n all essential respects
the attributes of foreclosure of mortgages apply to
[mechanic’s] liens.’’ City Lumber Co. of Bridgeport,
Inc. v. Murphy, 120 Conn. 16, 19, 179 A. 339 (1935).
Thus, to the extent the foreclosure of mortgages and
mechanic’s liens involve similar procedural steps, the
law established in mortgage foreclosure actions also
applies to mechanic’s liens.
   Connecticut courts have long recognized that, when
‘‘a foreclosure decree has become absolute by the pass-
ing of the law days, the outstanding rights of redemption
have been cut off and the title has become unconditional
in the [lienor] . . . . The [property owner] has no
remaining title or interest . . . .’’ (Citations omitted.)
Id., 25; see also First Bank v. Simpson, 199 Conn. 368,
372, 507 A.2d 997 (1986) (‘‘[t]he judgment of strict fore-
closure clearly vested absolute title in the foreclosing
[party] and extinguished any interest of the [owner] in
the foreclosed property’’); JP Morgan Chase Bank v.
Gianopoulos, 131 Conn. App. 15, 21–22, 30 A.3d 697
(under law of strict foreclosure, ‘‘[t]he effect of the
passing of the law day is that . . . title to the property
becomes unconditional in the encumbrancer’’), cert.
denied, 302 Conn. 947, 30 A.3d 2 (2011); Barclays Bank
of New York v. Ivler, 20 Conn. App. 163, 166, 565 A.2d 252
(same), cert. denied, 213 Conn. 809, 568 A.2d 792 (1989).
   This principle also has been recognized in Connecti-
cut’s foreclosure statutes. General Statutes § 49-16,
which pertains to foreclosure certificates, provides in
relevant part that, ‘‘[w]hen . . . the time . . . for
redemption has passed, and the title to the mortgaged
premises has become absolute in the [lienor] . . . he
shall . . . make and sign a certificate . . . [that] shall
be recorded in the records of the town . . . .’’ (Empha-
sis added.) In short, ‘‘title . . . become[s] absolute in
the [lienor] . . . the day after all of the law days have
passed without anyone redeeming.’’ 1 D. Caron & G.
Milne, Connecticut Foreclosures: An Attorney’s Manual
of Practice and Procedure (5th Ed. 2011) c. 6-3, pp.
336–37.
   In the present case, the trial court rendered a judg-
ment of strict foreclosure in favor of MD Drilling on
December 29, 2009, and set March 2, 2010, as the law
day. The court subsequently granted Cascella & Son’s
motion for an extension of time to postpone commence-
ment of the law days and set a new law day for June
29, 2010, which appears to have passed without redemp-
tion. There is no evidence in the record that Cascella &
Son, Handsome or MD Drilling filed a motion to open
the judgment within the appeal period in order to mod-
ify its terms. See General Statutes § 49-15.5 Accordingly,
lacking evidence to the contrary, we are compelled to
conclude that Handsome lost title to the property on
June 30, 2010, more than ten months before the commis-
sion granted the permit extension.
   In Southbury v. American Builders, Inc., 162 Conn.
633, 295 A.2d 566 (1972), in which the defendants con-
ceded that they had no interest in the property in ques-
tion because of a foreclosure subsequent to the
commencement of the appeal, we recognized that,
‘‘[a]lthough a party may have had an appealable interest
in a controversy, if, after judgment, his interest is either
conveyed or transferred absolutely or terminated by
operation of law, his right to appeal is lost, since he no
longer has any interest in the litigation and is not injured
by the result of the action.’’ Id., 634. In the present case,
apparently unbeknownst to the commission, Handsome
lost title to the property before the permit extension
proceedings because it had failed to pay its debt to the
lienor, to obtain an extension of the law day, or to file
a motion to open and modify the judgment in order to
avoid this consequence. Accordingly, we conclude that
Handsome had no standing to bring the appeal because,
having lost title to the property, it was not aggrieved
by the commission’s decision to impose conditions in
connection with the permit extension.6
   The plaintiffs argue that this court should not ‘‘import
the intricacies of foreclosure law into the zoning law
analysis of whether Handsome is . . . aggrieved’’ but,
rather, should rely on decisions such as Paupack Devel-
opment Corp. v. Conservation Commission, 229 Conn.
247, 640 A.2d 70 (1994), and Purtill v. Town Plan &
Zoning Commission, 146 Conn. 570, 153 A.2d 441
(1959), in which Connecticut courts have looked to the
owner of record for purposes of determining aggrieve-
ment. The plaintiffs, however, cite no authority in sup-
port of their claim that foreclosure law does not apply,
and, therefore, Paupack Development Corp. and Purtill
are inapposite because neither case involved a judg-
ment of strict foreclosure or addressed the effect of
such a judgment on the ability of a plaintiff, who has lost
title to the property but remains the owner of record, to
maintain an appeal.
   Furthermore, there is no legal authority, and the
plaintiffs have cited none, for the proposition that title
acquired by way of a strict foreclosure proceeding is
not absolute until a certificate of foreclosure is recorded
in the land records. Rather, the opposite is the case. In
Ghent v. Meadowhaven Condominium, Inc., 77 Conn.
App. 276, 823 A.2d 355 (2003), the Appellate Court stated
that ‘‘[t]he certificate of judgment of strict foreclosure
[is] not the [muniment] of title.’’ (Internal quotation
marks omitted.) Id., 288, quoting Connecticut Bar Asso-
ciation, Connecticut Standards of Title (1999) standard
19.7 (c) (Connecticut Standards of Title); see also Con-
necticut Standards of Title, supra, standard 19.2 (‘‘A
statutory certificate of foreclosure is not a muniment
of title. It merely serves as public notice that a particular
mortgage or lien has been foreclosed. It acts as a pointer
for title searchers directing them to the particular court
action which foreclosed the mortgage or lien. Thus, any
inaccuracies or omissions in such recorded certificate,
regardless of their nature, will not affect the marketabil-
ity of title.’’). It is ‘‘the foreclosure action [that] changes
the [encumbrance] from a conditional conveyance to
an absolute one and the certificate only evidences the
judicial process by which this has occurred.’’ 2 D.
Caron & G. Milne, supra, c. 21-3, p. 89; see also Connecti-
cut Standards of Title, supra, standard 19.2, comment
(1) (‘‘the foreclosure decree is a muniment of title and
not the certificate of foreclosure’’). This conclusion is
further substantiated by § 49-16, which, as previously
noted, provides that only after the time for redemption
has passed and ‘‘the title to the mortgaged premises
has become absolute in the [lienor]’’ shall the lienor
‘‘make and sign a certificate . . . [that] shall be
recorded in the records of the town . . . .’’ (Emphasis
added.) We also note that, in the present case, the notice
of lis pendens that MD Drilling filed in the land records
in connection with the mechanic’s lien indicated that
title had been challenged and might no longer be held
by Handsome.
  The plaintiffs finally argue that Handsome is classi-
cally aggrieved because it has a specific personal and
legal interest in seeking a judicial determination regard-
ing the validity of the new conditions imposed in con-
nection with the permit extension, which serve to
prevent Handsome from completing the project. The
conditions to which the plaintiffs refer are the new
expiration date, approximately two years from the date
the permit extension was granted, and the posting of
what they describe as an ‘‘extremely large bond’’ in the
amount of $100,000. (Internal quotation marks omitted.)
We need not address this claim, however, in light of our
previous conclusion that Handsome had no ownership
interest in the property.7
                              B
   The commission next contends that the Cascellas
lacked standing to assert claims that are derivative of
Handsome and, therefore, that the trial court improp-
erly concluded that they were aggrieved. The plaintiffs
respond that the Cascellas were aggrieved because they
were not only officers of Handsome, but were personal
guarantors of the mortgage on 125 Garder Road and
had cosigned loans for equipment on the site, both of
which were foreclosed. They also argue that they were
beneficiaries of the judgment ordering the commission
to approve the permit extension and were sued person-
ally by the town and the town zoning enforcement offi-
cer for allegedly violating the new permit conditions
during the present appeal. We agree with the com-
mission.
  As previously noted, the trial court concluded that
the Cascellas were statutorily aggrieved because their
personal and legal interests had been specially and inju-
riously affected by the commission’s action. The court
explained that, ‘‘[a]lthough the mere status of a corpo-
rate or limited liability company shareholder or officer
would not, in and of itself, satisfy the test for classical
aggrievement,’’ the Cascellas had ‘‘provided sufficient
proof of aggrievement’’ because, ‘‘in addition to being
officers of [Handsome], [they] derive[d] considerable
income from [Handsome] and [were] involved in all
management decisions.’’ In reaching this conclusion,
the trial court relied on DiBonaventura v. Zoning
Board of Appeals, 24 Conn. App. 369, 370–71, 376–77,
588 A.2d 244 (agreement between property owner and
property owner’s son allowing son to use property for
car dealership created sufficient interest in property
to allow son to appeal from zoning decision affecting
property), cert. denied, 219 Conn. 903, 593 A.2d 129
(1991), and distinguished the present case from Cambo-
dian Buddhist Society of Connecticut, Inc. v. Plan-
ning & Zoning Commission, supra, 285 Conn. 393
(plaintiff not statutorily aggrieved by planning and zon-
ing commission’s denial of application for special
exception because he ‘‘did not own the property’’ that
was subject of application and ‘‘did not own land abut-
ting or within 100 feet of the property’’).
   We first note that, to the extent the trial court indi-
cated that the Cascellas were statutorily aggrieved, no
evidence was presented at trial that they satisfied a
principal requirement of statutory aggrievement in Con-
necticut, namely, the ownership of land abutting or
within 100 feet of any portion of the land involved in
the decision of the board or commission. See footnote
4 of this opinion. Accordingly, we consider only whether
the Cascellas were classically aggrieved.
   We agree with the commission that the facts in the
present case are similar to the facts in Cambodian
Buddhist Society and that its reasoning applies here.
In that case, we determined that the president of a
religious society did not have standing to appeal from
the planning and zoning commission’s denial of the
society’s application for a special exception to build a
Buddhist temple on its property because the alleged
injury was ‘‘entirely derivative of the society’s claim as
the owner of the property. The interest in building a
temple on the property is essentially a property interest.
Although the [planning and zoning] commission’s deci-
sion might have ramifications for the individual mem-
bers of the society and the circumstances under which
they practice their religion, the right to build the temple
could not be asserted independently by an individual
member. If the society chose not to appeal from the
[planning and zoning] commission’s denial of the soci-
ety’s application for a special exception, then any inde-
pendent challenge . . . would be subject to dismissal
as moot. . . . It is clear, therefore, that, because any
injuries that [the president] suffered as a result of the
[planning and zoning] commission’s decision are in real-
ity derivative of injuries to [the society], the injuries
are not direct but are indirect, and [he] has no standing
to assert them.’’ (Footnote omitted; internal quotation
marks omitted.) Cambodian Buddhist Society of Con-
necticut, Inc. v. Planning & Zoning Commission,
supra, 285 Conn. 396. The court thus concluded that
the president of the society was neither classically nor
statutorily aggrieved. Id., 397–98; see also Ganim v.
Smith & Wesson Corp., 258 Conn. 313, 347–48, 780 A.2d
98 (2001) (‘‘[I]f the injuries claimed by the plaintiff are
remote, indirect or derivative with respect to the defen-
dant’s conduct, the plaintiff is not the proper party to
assert them and lacks standing to do so. Where, for
example, the harms asserted to have been suffered
directly by a plaintiff are in reality derivative of injuries
to a third party, the injuries are not direct but are indi-
rect, and the plaintiff has no standing to assert them.’’).
   In the present case, the trial court recognized our
decision in Cambodian Buddhist Society but distin-
guished the Cascellas’ positions as officers of Hand-
some from the officer and members of the religious
society on the ground that the Cascellas ‘‘derive consid-
erable income from [Handsome] and are involved in
all management decisions.’’ We do not agree with this
distinction because the lack of a temple in which to
worship occupied just as integral and important a place
in the daily lives of the officer and members of the
religious society as the Cascellas’ income and manage-
ment responsibilities occupied in their own daily lives.
Indeed, we specifically referred to testimony in Cambo-
dian Buddhist Society that ‘‘the society . . . had no
temple in the state of Connecticut at which its members
could worship . . . the society had purchased the
property [at issue] because [it] possessed the appro-
priate qualities for a temple . . . the society . . . had
been required to hold religious services in a rented
space . . . it [was] essential to Cambodian Buddhism
that monks live in the temple and that the practitioners
be able to visit the temple where the monks live . . . [it
was] important that the temple be located in a tranquil
environment where the practitioners can enter into a
meditative state . . . the older generation of Cambo-
dian Buddhists [was] dying without being able to intro-
duce the youngest generation to the religion, and if
much more time passe[d] before the society [was] able
to build a temple, there might be no need for one.’’
Cambodian Buddhist Society of Connecticut, Inc. v.
Planning & Zoning Commission, supra, 285 Conn.
389–90.
  Moreover, the trial court in the present case over-
looked the dispositive legal factor in Cambodian Bud-
dhist Society, which was that the interest in question
was a property interest, and, therefore, ‘‘the right to
build the temple could not be asserted independently
by an individual [society officer or] member.’’ Id., 396.
In the present case, as well, the interest in question
is a property interest that cannot be asserted by the
Cascellas because they are not the owners of the
property.
   The plaintiffs argue that the court should be guided
by Loew v. Falsey, 144 Conn. 67, 127 A.2d 67 (1956),
in which we held that the plaintiff, the sole owner of
stock in two corporations over which he exercised con-
trol, had standing to bring a mandamus action to compel
the issuance of a building permit, even though the cor-
poration was the owner of the property, because he
‘‘was the beneficial owner’’ or ‘‘equitable owner . . . .’’
Id., 74. We explained in Loew: ‘‘There is no reason why
a permit for the proposed construction could not have
been granted either to [the plaintiff] or to [the corpora-
tion]. In short, there is no jurisdictional defect by reason
of the incorrect name of the [plaintiff rather than the
corporation on the permit application]. Under the cir-
cumstances, the application as completed complied
substantially with the code requirements. This is all that
the law demands. . . . While the corporation may have
held the legal title to the premises, [the plaintiff] owned
and controlled the corporation. He was the beneficial
owner. By analogy, an equitable owner may properly
apply for a variance under zoning regulations. . . .
Unless it appears otherwise, the equitable owner may
be deemed agent for the holder of the legal title. . . .
The trial court did not err in rendering judgment direct-
ing the issuance of the permit.’’ (Citations omitted.)
Id., 73–74.
   We disagree that Loew applies in the present case
because the conclusion in Loew that the plaintiff was
the ‘‘beneficial’’ or ‘‘equitable’’ owner of the property
was based on the fact that the corporation held legal
title to the property throughout the proceeding. In this
case, Handsome lost title to the property by way of the
strict foreclosure judgment prior to the granting of the
permit extension and the subsequent appeal, and, there-
fore, the Cascellas do not have the same relationship
to the current title holder, MD Drilling, that the plaintiff
had with the corporate title holder in Loew. Moreover,
Loew did not involve the effect of a foreclosure action
on a party’s aggrievement and standing to bring a zoning
appeal, which is controlled by the statutory requirement
of aggrievement. Accordingly, Loew is distinguishable
from the present case on both factual and legal grounds.
   Insofar as the trial court relied on DiBonaventura v.
Zoning Board of Appeals, supra, 24 Conn. App. 376–77,
in which the Appellate Court concluded that an
agreement between the property owner and his son
permitting the son to use the property for a car dealer-
ship created in the son a sufficient property interest
to allow the son’s appeal from a zoning decision that
affected the property, we acknowledged DiBonaven-
tura and other similar cases in Cambodian Buddhist
Society but rejected them as inapplicable. Cambodian
Buddhist Society of Connecticut, Inc. v. Planning &
Zoning Commission, supra, 285 Conn. 398 n.9; see,
e.g., Moutinho v. Planning & Zoning Commission,
supra, 278 Conn. 669–70 (developer that had oral
agreement with landowner to enter into long-term lease
had sufficient interest in property to appeal from zoning
decision affecting property); Primerica v. Planning &
Zoning Commission, supra, 211 Conn. 94–95 (lessee
has sufficient interest in property to appeal from zoning
decision affecting property). We explained that ‘‘cases
in which this court and the Appellate Court have con-
cluded that nonowners of property can have a sufficient
interest in the property to have standing to appeal from
a zoning decision affecting the property . . . are distin-
guishable . . . because they involved long-term
agreements between the landowner and the nonland-
owner concerning the nonlandowner’s commercial use
of the property that arguably gave rise to a property
interest.’’ (Citations omitted.) Cambodian Buddhist
Society of Connecticut, Inc. v. Planning & Zoning
Commission, supra, 398 n.9.
   In the present case, the Cascellas occupy a very differ-
ent position than that of the plaintiffs in the foregoing
cases. As corporate officers, they never represented
themselves as individual partners with Handsome in
connection with the development of the property. In
addition, all communications from local authorities
were directed to Handsome, and the Cascellas acted in
their capacities as corporate officers in representing the
interests of Handsome, not as independent individuals
representing their own distinct interests. Thus, there
could never be an agreement between the Cascellas
and Handsome with respect to development of the prop-
erty, as in the foregoing cases, because the Cascellas
are part of Handsome. We determined in Cambodian
Buddhist Society that, ‘‘because any injuries that [the
president] suffered as a result of the [planning and
zoning] commission’s decision [were] in reality deriva-
tive of injuries to [the society], the injuries [were] not
direct but [were] indirect, and [he had] no standing
to assert them.’’ (Emphasis added; internal quotation
marks omitted.) Id., 396. In the present case, as well,
we conclude that the Cascellas demonstrated no direct
injury or aggrievement, and, therefore, the trial court
improperly concluded that they had standing to appeal.8
  The judgment is vacated and the case is remanded
with direction to dismiss the appeal for lack of juris-
diction.
  In this opinion ROGERS, C. J., and EVELEIGH,
ESPINOSA, ROBINSON and VERTEFEUILLE, Js., con-
curred.
  1
   Todd Cascella is the president and Mona Cascella is the secretary of
Handsome, and we refer to them as the Cascellas. We refer to Handsome
and the Cascellas collectively as the plaintiffs.
   2
     At the same time, the plaintiffs filed a complaint with the FOIC, in which
they alleged that the May 5, 2011 executive session violated the Freedom
of Information Act. The FOIC agreed, but the commission’s appeal from
the FOIC’s ruling was sustained. Both the plaintiffs and the commission
appealed, and this court concluded that the commission had violated the act
by convening the executive session. See Planning & Zoning Commission v.
Freedom of Information Commission, 316 Conn. 1, 4, 8, 110 A.3d 419 (2015).
   3
     Although Handsome filed motions on June 22, 2010, and July 22, 2010,
‘‘with the consent of . . . MD Drilling . . . and pursuant to a settlement
agreement between the . . . parties’’ to further postpone the law day until
July 27, 2010, and September 28, 2010, respectively, it appears from the
record of the foreclosure proceeding that the trial court took no action on
either motion.
   4
     General Statutes § 8-8 (a) provides in relevant part: ‘‘(1) ‘Aggrieved per-
son’ means a person aggrieved by a decision of a board and includes any
officer, department, board or bureau of the municipality charged with
enforcement of any order, requirement or decision of the board. In the case
of a decision by a zoning commission, planning commission, combined
planning and zoning commission or zoning board of appeals, ‘aggrieved
person’ includes any person owning land in this state that abuts or is within
a radius of one hundred feet of any portion of the land involved in the
decision of the board. . . .’’
   Although § 8-8 (a) was amended in 2012; see Public Acts 2012, No. 12-
146, § 1; that amendment has no bearing on the merits of this appeal. In
the interest of simplicity, we refer to the current revision of the statute.
   5
     General Statutes § 49-15 provides in relevant part: ‘‘(a) (1) Any judgment
foreclosing the title to real estate by strict foreclosure may, at the discretion
of the court rendering the judgment, upon the written motion of any person
having an interest in the judgment and for cause shown, be opened and
modified, notwithstanding the limitation imposed by section 52-212a, upon
such terms as to costs as the court deems reasonable, provided no such
judgment shall be opened after the title has become absolute in any encum-
brancer except as provided in subdivision (2) of this subsection.
   ‘‘(2) Any judgment foreclosing the title to real estate by strict foreclosure
may be opened after title has become absolute in any encumbrancer upon
agreement of each party to the foreclosure action who filed an appearance
in the action and any person who acquired an interest in the real estate
after title became absolute in any encumbrancer, provided (A) such judgment
may not be opened more than four months after the date such judgment
was entered or more than thirty days after title became absolute in any
encumbrancer, whichever is later, and (B) the rights and interests of each
party, regardless of whether the party filed an appearance in the action,
and any person who acquired an interest in the real estate after title became
absolute in any encumbrancer, are restored to the status that existed on
the date the judgment was entered. . . .’’
   6
     We reject the plaintiffs’ argument that Southbury is distinguishable from
the present case because it involved an enforcement action that challenged
the standing of the defendant rather than an administrative appeal that
challenged the standing of the plaintiff. In both cases, the owner lost title
to the subject property as the result of a foreclosure, and, therefore, the
general principle articulated in Southbury that the right to appeal is lost
when an interest is terminated by operation of law also is applicable in the
present case.
   7
     We disagree with the dissenting justice’s claim that we improperly decline
to address ‘‘the import of Handsome’s agreement with MD Drilling’’ because
Handsome relied on the agreement in support of its claim of aggrievement
throughout the proceedings and the trial court relied on the agreement
in concluding that Handsome’s interest in the property was sufficient to
establish aggrievement.
   An objective examination of the record demonstrates that the plaintiffs
did not rely on the agreement as evidence of a possessory interest in the
property in support of their claim of aggrievement throughout the proceed-
ings. In their complaint, the plaintiffs alleged aggrievement on the basis of
their ownership interest in the property. The first and only time the plaintiffs
clearly argued aggrievement on the basis of a possessory interest in the
property was in their objection to the commission’s motion to dismiss. In
response to the commission’s direct attack on the plaintiffs’ allegation that
Handsome was aggrieved as the owner of the property, the plaintiffs argued
that an ownership interest was not required to prove aggrievement and that
Handsome retained a possessory interest under its agreement with MD
Drilling that was sufficient to establish aggrievement. The plaintiffs’ counsel,
however, did not make that argument at trial. Rather, the plaintiffs’ attorney
elicited testimony from Todd Cascella that Handsome was the owner of the
property, that Handsome’s ownership interest was established by a recorded
deed, which was entered into evidence as the plaintiffs’ first exhibit, and
that Handsome remained the owner of the property as of the date of Todd
Cascella’s testimony. Similarly, in his one and only argument to the court
on the issue of aggrievement at trial, the plaintiffs’ counsel contended:
‘‘[W]hat’s important is the record owner, and the evidence today is [that
Handsome] is the record owner. Lots of times there are liens or there [is]
a lis pendens filed on the land records, [and] anybody going to [the] land
records to determine who the record owner is in this particular case would
conclude that [Handsome] is still . . . the record owner.’’ Thus, although
there was testimony and discussion between the court and the parties’
attorneys regarding the written agreement in the context of the foreclosure
action, including the fact that Handsome continued to do business on the
property and that the judgment of strict foreclosure, together with the
agreement, might create in Handsome a possible license or security interest
in the property, the plaintiffs’ counsel did not argue at trial that Handsome
was aggrieved on the basis of a possessory interest in the property. The
plaintiffs also did not make that argument in their posttrial brief, and they
never sought to amend their complaint to allege a possessory interest as
an alternative ground for aggrievement. As previously discussed, a plaintiff
is required to specifically plead and prove aggrievement, and it is the function
of a reviewing court to determine ‘‘whether the pleadings set forth sufficient
facts, if presumed true, to establish a party’s aggrievement . . . .’’ (Internal
quotation marks omitted.) Connecticut Independent Utility Workers, Local
12924 v. Dept. of Public Utility Control, supra, 312 Conn. 273. Accordingly,
because the plaintiffs never claimed a possessory interest in the property
in their original complaint, never amended their pleadings to add such a
claim, and never argued at trial that they had a possessory interest in the
property, the dissenting justice’s assertion that the plaintiffs relied on a
possessory or equitable interest in the property throughout the proceedings
as the basis for their claim that Handsome was aggrieved is simply not true.
   Additionally, the plaintiffs failed to properly make this argument in their
appellate brief. On appeal, the plaintiffs argue that Handsome was aggrieved
as the record owner of the property and that ‘‘the courts have looked to
the owner of record for purposes of determining who is aggrieved.’’ In
developing this argument, the plaintiffs attack the commission’s reliance on
Southbury for the principle that ‘‘an owner whose property is foreclosed
lacks standing to prosecute a zoning appeal.’’ The plaintiffs argue that South-
bury is distinguishable from the present case because, unlike in Southbury,
(1) the present case is an administrative appeal, (2) the present case involves
the standing of the plaintiffs rather than that of the defendant, (3) the
certificate of foreclosure in the present case has never been recorded, (4)
Handsome is still in possession of the premises, (5) Handsome retains an
equitable interest in the premises as a result of the agreement with MD
Drilling to void the foreclosure upon satisfaction of their payment arrange-
ment, and (6) Handsome would benefit from a judgment in its favor. The
plaintiffs’ reference to the fact that Handsome is still in possession of, and
retains an equitable interest in, the property, however, does not represent
an independent claim that Handsome is aggrieved on the basis of a possess-
ory or equitable interest in the property. It is a statement of fact used to
distinguish Southbury from the present case. The reference is contained in
a mere three lines of the plaintiffs’ appellate brief and is unaccompanied
by any supporting analysis or citation to relevant legal authority. It is well
established that ‘‘[w]e are not obligated to consider issues that are not
adequately briefed.’’ (Internal quotation marks omitted.) Connecticut Coali-
tion Against Millstone v. Connecticut Siting Council, 286 Conn. 57, 87, 942
A.2d 345 (2008). Issues are deemed inadequately briefed ‘‘when they are
merely mentioned and not briefed beyond a bare assertion . . . [and] when
they . . . consist of conclusory assertions . . . with no mention of relevant
authority and minimal or no citations from the record . . . .’’ (Citations
omitted; internal quotation marks omitted.) Electrical Contractors, Inc. v.
Dept. of Education, 303 Conn. 402, 444 n.40, 35 A.3d 188 (2012). Accordingly,
even if the plaintiffs intended to raise such a claim, they did not adequately
brief it.
   We also disagree with the dissenting justice insofar as he asserts that the
trial court relied on the agreement with MD Drilling in concluding that
Handsome’s interest in the property was sufficient to establish aggrievement.
The trial court concluded that Handsome was aggrieved because it was the
record owner of the property, and only then noted that the agreement with
MD Drilling ‘‘solidifie[d] and enhance[d] Handsome’s [ownership] interest
in the property.’’ (Emphasis added.) The court thus found that Handsome
had an ownership interest in the property apart from the agreement with
MD Drilling and that the agreement merely reinforced this interest.
   To the extent the court cited Moutinho v. Planning & Zoning Commis-
sion, 278 Conn. 660, 669, 899 A.2d 26 (2006), Shapero v. Zoning Board, 192
Conn. 367, 376, 472 A.2d 345 (1984), Antenucci v. Hartford Roman Catholic
Diocesan Corp., 142 Conn. 349, 355, 114 A.2d 216 (1955), Goodridge v.
Zoning Board of Appeals, 58 Conn. App. 760, 767, 755 A.2d 329, cert. denied,
254 Conn. 930, 761 A.2d 753 (2000), and Michel v. Planning & Zoning
Commission, 28 Conn. App. 314, 324–25, 612 A.2d 778, cert. denied, 223
Conn. 923, 614 A.2d 824 (1992), for the proposition that ‘‘[l]egal title to
property is not required in order to satisfy the test for aggrievement,’’ it did
so for the purpose of agreeing with the plaintiffs’ argument that Handsome’s
status as the record owner of the property was sufficient to establish
aggrievement, and not for the purpose of showing that Handsome had a
possessory or equitable interest in the property. Only a few lines before the
trial court cited the foregoing cases, it referred to the commission’s argument
that ‘‘the entry of a judgment of strict foreclosure, even if unrecorded, vests
title in the foreclosing party, and that [Handsome] ha[d] no standing to
prosecute this appeal’’ before concluding that ‘‘[t]his claim is not well taken.’’
The trial court explained that Handsome was the record owner of the
property, that ‘‘[t]itle to real estate is controlled by [the] deeds recorded on
the land records’’ and that ‘‘[l]egal title to property is not required in order
for a party to satisfy the test for aggrievement.’’ It then cited the foregoing
cases in support of its conclusion that legal title is not required. The trial
court made no reference at any point in its decision to an argument by
the plaintiffs that Handsome was aggrieved because of an independent
possessory or equitable interest in the property. In sum, the trial court’s
reference to the agreement with MD Drilling and to the foregoing cases
provides no support for the dissenting justice’s view that the court deter-
mined that Handsome was aggrieved on the wholly independent ground
that it had a possessory or equitable interest in the property. Accordingly,
there is no basis in the trial court’s decision for appellate review of such
a claim.
   8
     In light of our conclusions that Handsome and the Cascellas lack stand-
ing, we need not reach the other issues raised in this appeal.